




Exhibit 10.1


 
AMENDMENT AGREEMENT NO. 3
 
This Amendment Agreement No. 3 (“Agreement”) is made as of this 18th day of
January, 2011 by and between VSE Corporation, a  Delaware corporation
(“Employer” or “VSE”), and Maurice A. Gauthier (“Employee”).
 
RECITALS
 
    A.           Employer and Employee are parties to an Employment Agreement
dated as of April 22, 2008, as amended by (i) a Statement of Amendment Number
One to The Employment Agreement between Employer and Employee effective as of
April 22, 2008 and (ii) an Amendment Agreement dated as of April 19, 2010
between Employer and Employee, pursuant to which, among other things, Employer
employ’s Employee as Employer’s chief executive officer, president and chief
operating officer (the “Employment Agreement”).
 
    B.           Employer and Employee desire to amend the Employment Agreement
as set forth below.
 
    C.           Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to them in the Employment Agreement.
 
    NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Employee, each intending to be
legally bound, agree as follows:
 
    1. Amendment of Employment Agreement.  The Employment Agreement shall be and
hereby is amended as follows:
 
    (a)           The entire text of Section 1 shall be and hereby is deleted
and in substitution thereof the following text shall be and hereby is inserted:
 
               1.           Term.  The term of Employee’s employment hereunder
shall commence on April 28, 2008 (the “Effective Date”) and shall continue until
April 30, 2015, except as otherwise provided in Section 7 (the “Term”).
 
    (b)           The entire text of Section 7(a)(ii) of the Employment
Agreement shall be and hereby is deleted and in substitution thereof the
following text shall be and hereby is inserted:
 
 
(ii)
Termination Without Cause.

 
Employer may, in its sole discretion, without Cause, terminate the Term at any
time by providing Employee with five days’ prior notice thereof.  If Employer
terminates the Term without Cause pursuant to this Section 7(a)(ii) and the
Termination Date is prior to April 30, 2015, Employer shall pay Employee on or
prior to the Termination Date a lump sum equal to the lesser of (1) two times
Employee’s Base Salary in effect as of the Termination Date or (2) such amount
as would not trigger the application of Section 280G of the Internal Revenue
Code of 1986 (“the Code”), as amended (the “280G Limitation”).  For purposes of
this Agreement, the 280G Limitation shall be applied after first giving due
effect to, inter alia, the rights and benefits provided to Employee pursuant to
the penultimate sentence of this Section 7(a)(ii) or to clauses (2) and (3) of
the last sentence of Section 7(c)(ii), as the case may be.  In the event of any
such termination of the Term by Employer without Cause pursuant to this Section
7(a)(ii), Employee shall not be entitled to the accrual or provision of any
other compensation or benefit hereunder after the Termination Date other than
(1) the medical and hospitalization benefits for the first 18 months after the
Termination Date; (2) the provision of all compensation and other benefits that
shall have accrued as of the Termination Date, including Base Salary,
Performance Bonus, paid leave benefits, and reimbursements of incurred expenses;
(3) all restricted stock, restricted stock units or similar rights to acquire
capital stock granted by VSE to Employee shall automatically become vested; and
(4) all unvested rights of Employee under VSE’s Deferred Supplemental
Compensation Plan shall automatically become vested.  Notwithstanding anything
herein to the contrary, the expiration of the Term pursuant to Section 1 shall
not be considered a termination by Employer without Cause for the purposes of
this Agreement, including this Section 7(a)(ii).
 
    2. The Employment Agreement.  The Employment Agreement, as amended hereby,
remains in full force and effect.
 
    3. Binding Effect.  This Agreement is binding upon and inures to the benefit
of VSE and Employee and their respective successors, legal representatives,
executors, heirs, administrators and assigns.
 
    4. Invalidity.  If any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement and this Agreement shall be enforceable
to the fullest extent permitted by law.
 
    5. Other Provisions.  This Agreement shall be governed by, construed and
enforced in accordance with, Sections 8, 9, 10, 12, 13, 14, 15, 16 and 17 of the
Employment Agreement.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer and Employee have executed and delivered this
Agreement as of the date first written above.
 
VSE CORPORATION,
  a Delaware corporation
 
 
 
                   By:  /s/ Thomas R. Loftus
                          Thomas R. Loftus
                          Executive Vice President
 
 
 
                          /s/ Maurice A. Gauthier
                          Maurice A. Gauthier
 
 


 

